Case 1:19-cv-09785-AT Document 13 Filed 06/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT L. WILMOT,
Plaintiff,
-against-
MONSANTO COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _6/22/2020

 

19 Civ. 9785 (AT)

ORDER

The initial pretrial conference scheduled for June 23, 2020 is ADJOURNED sine die.

SO ORDERED.

Dated: June 22, 2020
New York, New York

O7-

 

ANALISA TORRES
United States District Judge
